Exhibit 10.1

 

AMENDMENT NO. 2 TO

SECOND AMENDED AND RESTATED

LOAN FUNDING AND SERVICING AGREEMENT

(ACS Funding Trust I)

 

THIS AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED LOAN FUNDING AND SERVICING
AGREEMENT, dated as of November 15, 2004 (this “Amendment”), is entered into by
and among ACS FUNDING TRUST I, as the borrower (in such capacity, the
“Borrower”), AMERICAN CAPITAL STRATEGIES, LTD., as the servicer (in such
capacity, the “Servicer”), VARIABLE FUNDING CAPITAL CORPORATION, as a conduit
lender (in such capacity, a “Conduit Lender”), WACHOVIA CAPITAL MARKETS, LLC, as
the deal agent (in such capacity, the “Deal Agent”), JPMORGAN CHASE BANK
(“JPMorgan Chase Bank”), as an institutional lender (in such capacity, an
“Institutional Lender”) and as the swingline lender (in such capacity, the
“Swingline Lender”), CITIGROUP GLOBAL MARKETS REALTY CORP., as an institutional
lender (in such capacity, an “Institutional Lender”) and is acknowledged and
agreed to by WACHOVIA BANK, NATIONAL ASSOCIATION, as a hedge counterparty (in
such capacity, the “Hedge Counterparty”). Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Loan Funding and Servicing Agreement, dated as of August 10, 2004 (such
agreement as amended, modified, supplemented, waived or restated from time to
time, the “Agreement”);

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein, pursuant to and in accordance with Section 12.1(a) of the
Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. AMENDMENTS.

 

(a) Section 1.1 is hereby amended by inserting the following defined terms in
appropriate alphabetical sequence:

 

“Bank of America”: Bank of America, National Association, a national banking
association.

 

“Conduit Assignee”: Any special purpose entity that finances its activities
directly or indirectly through the issuance of asset backed commercial paper and
is administered by a Lender Agent or any Affiliate thereof and is designated by
a Lender Agent from time to time to accept an assignment from a Conduit Lender
of all or a portion of such Conduit Lender’s Advances.



--------------------------------------------------------------------------------

“YC SUSI Conduit Lender”: Yorktown Capital, LLC or any successor thereto
including any assignee or Conduit Assignee thereof pursuant to the terms of the
Agreement.

 

“YC SUSI Trust”: YC SUSI Trust, a Delaware statutory trust.

 

(b) Section 1.1 is hereby amended by amending and restating the following
defined terms in their entirety:

 

“Affected Party”: The Deal Agent, each Lender Agent, each Conduit Lender, YC
SUSI Trust, the YC SUSI Conduit Lender, each Institutional Lender, the Swingline
Lender, each Liquidity Bank, all assignees and participants of the Lenders
including any Conduit Assignee, each Liquidity Bank, any successor to WCM as
Deal Agent and any sub-agent of the Deal Agent.

 

“Commercial Paper Notes”: On any day, any short-term promissory notes issued by
any Conduit Lender (or its related commercial paper issuer if the Conduit Lender
does not itself issue commercial paper) in the commercial paper market.

 

“Commitment”: With respect to each Conduit Lender and each Institutional Lender,
the commitment (without duplication) of such Lender to make Advances and, with
respect to the Swingline Lender, the commitment of such Lender to make Swingline
Advances, in accordance herewith in an amount not to exceed (a) prior to the
Termination Date, the amount set forth opposite such Lender’s name on the
signature pages of this Agreement under the heading “Commitment,” or the amount
set forth in the Joinder Supplement with respect to such Lender, as applicable,
and (b) on and after the Termination Date, except to the extent set forth in
Section 2.5, the outstanding Advances of such Lender.

 

“Conduit Lender”: VFCC, YC SUSI Trust and each other special purpose entity that
finances its activities directly or indirectly through asset backed commercial
paper as may from time to time become a Lender hereunder by executing and
delivering a Joinder Supplement to the Deal Agent and the Borrower as
contemplated by Section 2.1(e).

 

“CP Rate”: For any Accrual Period, the per annum rate equivalent to the weighted
average of the per annum rates paid or payable by a Conduit Lender (or, with
respect to YC SUSI Trust, the YC SUSI Conduit Lender) from time to time as
interest on or otherwise (by means of interest rate hedges or otherwise taking
into consideration any incremental carrying costs associated with short-term
promissory notes issued by such Conduit Lender or, with respect to YC SUSI
Trust, the YC SUSI Conduit Lender, maturing on dates other than those certain

 

- 2 -



--------------------------------------------------------------------------------

dates on which such Conduit Lender or, with respect to YC SUSI Trust, the YC
SUSI Conduit Lender, is to receive funds) in respect of the Commercial Paper
Notes issued by such Conduit Lender (or, with respect to YC SUSI Trust, the YC
SUSI Conduit Lender) that are allocated, in whole or in part, by the applicable
Lender Agent (on behalf of such Conduit Lender or, with respect to YC SUSI
Trust, the YC SUSI Conduit Lender) to fund or maintain the Advances Outstanding
during such period, as determined by the applicable Lender Agent (on behalf of
such Conduit Lender or, with respect to YC SUSI Trust, the YC SUSI Conduit
Lender) and reported to the Borrower and the Servicer, which rates shall reflect
and give effect to (i) the commissions of placement agents and dealers in
respect of such promissory notes, to the extent such commissions are allocated,
in whole or in part, to such promissory notes by the applicable Lender Agent (on
behalf of such Conduit Lender or, with respect to YC SUSI Trust, the YC SUSI
Conduit Lender) and (ii) other borrowings by such Conduit Lender (or, with
respect to YC SUSI Trust, the YC SUSI Conduit Lender), including, without
limitation, borrowings to fund small or odd dollar amounts that are not easily
accommodated in the commercial paper market; provided, however, that if any
component of such rate is a discount rate, in calculating the CP Rate, the
applicable Lender Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.

 

“Interest Rate”: For each Accrual Period and for each Advance and each Swingline
Advance outstanding for each day during such Accrual Period:

 

(i) to the extent the applicable Lender has funded the Advance through the
issuance of Commercial Paper Notes (whether directly or indirectly through such
Lender’s funding source (which, with respect to YC SUSI Trust, is the YC SUSI
Conduit Lender)), a rate equal to the Alternative Rate; or

 

(ii) to the extent the applicable Lender did not fund its Advance or Swingline
Advance through the issuance of Commercial Paper Notes (whether directly or
indirectly through such Lender’s funding source (which, with respect to YC SUSI
Trust, is the YC SUSI Conduit Lender)), a rate equal to the Alternative Rate;

 

provided, that, with respect to any Advance by a Conduit Lender, the Interest
Rate shall be the Base Rate for any Accrual Period for any Advance as to which
the related Conduit Lender (or, with respect to YC SUSI Trust, the YC SUSI
Conduit Lender) has funded the making or maintenance thereof by a sale of an
interest therein to any Liquidity Bank under the Liquidity Purchase Agreement on
any day other than the first day of such Accrual Period and without giving such
Liquidity Bank at least two Business Days’ prior notice of such assignment; and
provided, further, that, the Interest Rate shall be the Base Rate for any
Accrual Period for any Advance if the relevant Lender or Liquidity Bank shall
have notified the Deal Agent that a Eurodollar Disruption Event has occurred.

 

- 3 -



--------------------------------------------------------------------------------

“Large Loan Limit”: An amount determined in accordance with the table below.

 

Aggregate Outstanding Loan Balance

--------------------------------------------------------------------------------

   Large Loan Limit


--------------------------------------------------------------------------------

Less than or equal to $250,000,000

   $ 20,000,000

Greater than $250,000,000 but less
than or equal to $400,000,000

   $ 25,000,000

Greater than $400,000,000 but less
than or equal to $500,000,000

   $ 30,000,000

Greater than $500,000,000 but less
than or equal to $600,000,000

   $ 35,000,000

Greater than $600,000,000 but less
than or equal to $700,000,000

   $ 40,000,000

Greater than $700,000,000 but less
than or equal to $800,000,000

   $ 42,500,000

     Greater than $800,000,000

   $ 45,000,000

 

“Liquidity Bank” means and includes any Person now or hereafter extending credit
or having a commitment to extend credit to or for the account of, or to make
purchases from, a Conduit Lender (or any related commercial paper issuer that
finances such Conduit Lender) or issuing a letter of credit, surety bond or
other instrument to support any obligations arising under or in connection with
the Conduit Lender’s (or such related issuer’s) commercial paper program.

 

“Liquidity Purchase Agreement” means and includes any agreement entered into by
any Liquidity Bank providing for the issuance of one or more letters of credit
for the account of the Conduit Lender (or any related commercial paper issuer
that finances the Conduit Lender), the issuance of one or more surety bonds for
which the Conduit Lender (or such related issuer) is obligated to reimburse the
applicable Liquidity Bank for any drawings thereunder, the sale or assignment by
the Conduit Lender (or such related issuer) to any Liquidity Bank of any Advance
(or portions thereof or participations therein) and/or the making of loans
and/or other extensions of credit to the Conduit Lender (or such related issuer)
in connection with its commercial paper program, together with any letter of
credit, surety bond or other instrument issued thereunder.

 

- 4 -



--------------------------------------------------------------------------------

(c) Section 2.1(b) is hereby amended and restated as follows:

 

“(b) During the Revolving Period, the Borrower may, at its option, request the
Conduit Lenders and the Institutional Lenders to make advances of funds (each,
an “Advance”) under the Structured Notes, each such Funding Request to be
substantially in the form of Exhibit A-1 hereto, in an aggregate amount up to
the Availability as of the date of the proposed Advance. Following the receipt
of a Funding Request, subject to the terms and conditions hereinafter set forth,
during the Revolving Period, (x) the Conduit Lenders other than VFCC may at
their option elect to fund such Advance and (y) VFCC and the Institutional
Lenders (except to the extent an Advance has been funded by its related Conduit
Lender, if any) shall fund such Advance. Notwithstanding anything to the
contrary contained herein, no Lender shall be obligated to provide the Deal
Agent or the Borrower with aggregate funds in connection with an Advance that
would exceed (i) such Lender’s unused Commitment then in effect, (ii) the
aggregate unused Commitments then in effect or (iii) the Availability on the
date such Advance is to be made. Each Advance made by a Lender hereunder is
subordinated to the interests of the Hedge Counterparties under Sections
2.9(a)(1)(i) and (b)(i) of this Agreement.

 

(d) Section 2.1(e) is hereby amended by adding a new clause (ii) to the proviso
thereof as follows:

 

“(ii) if a proposed increase of VFCC’s Commitment would cause VFCC’s Commitment
to constitute 66.67% or more of the aggregate Commitments of the Conduit Lenders
and Institutional Lenders then in effect, such increase may only be effected
with the prior written consent of JPMorgan Chase, which consent shall not be
unreasonably withheld;”

 

(e) Clause (i) of the second paragraph of Section 2.2(b) is hereby amended by
deleting “$1,000,000” and replacing it with “$1,500,000”.

 

(f) Clause (i) of the second paragraph of Section 2.3(b) is hereby amended by
deleting “$1,000,000” and replacing it with “$1,500,000”.

 

(g) Section 2.3(d) is hereby amended and restated in its entirety as follows:

 

“(d) On the Funding Date, each Conduit Lender other than VFCC may and VFCC and
each Institutional Lender (except to the extent that its related Conduit Lender,
if any, has made its Pro Rata Share of the amounts described below available to
the Borrower on such Funding Date) shall, subject to the limitations set forth
in Section 2.1, and upon satisfaction of the applicable conditions set forth in
Article III, make available to the Borrower in same day funds, at such bank or
other location reasonably designated by the Borrower in the Funding Request
given pursuant to this Section 2.3, an amount equal to such Lender’s Pro Rata
Share of the lesser of (x) the amount requested by the Borrower for such Advance
and (y) an amount equal to the Availability on such Funding Date.”

 

- 5 -



--------------------------------------------------------------------------------

(h) Section 2.5 is hereby amended and restated in its entirety as follows:

 

“Section 2.5 Reimbursement of Swingline Advances.

 

Notwithstanding Sections 2.3, 3.1 and 3.2, each Conduit Lender and each
Institutional Lender hereby agrees that if the Swingline Lender funds any
Swingline Advance, (i) each Conduit Lender other than VFCC may and VFCC and each
Institutional Lender (except to the extent that its related Conduit Lender, if
any, has reimbursed the Swingline Lender as described herein) shall reimburse
the Swingline Lender for such Swingline Advance not later than one Business Day
after the Swingline Lender funds such Swingline Advance in the proportions
described in the following sentence. Such reimbursement shall be accomplished by
each Conduit Lender and each Institutional Lender, as applicable, remitting to
the Swingline Lender at the Swingline Lender’s Account or such other account as
designated in writing by the Swingline Lender such Conduit Lender’s and such
Institutional Lender’s Pro Rata Share of the Swingline Advance; provided,
however, that clause (a) of the definition of Commitment shall be used to
calculate the Commitment of each Conduit Lender and Institutional Lender for the
purposes of any such reimbursement occurring after the Termination Date. The
Borrower and the Servicer hereby authorize and instruct each Conduit Lender and
each Institutional Lender to reimburse the Swingline Lender in the manner
described in this Section 2.5.”

 

(i) Section 12.1(a) is hereby amended by replacing in its entirety the existing
proviso at the end of the first sentence thereof with the following:

 

“; and provided, further, that any amendment to this Agreement which would make
any modification to the definitions of “Advance”, “Advances Outstanding”,
“Aggregate Net Mark to Market Amount”, “Borrowing Base”, “Class C Securities”,
“Facility Amount”, “Fair Market Value”, “Maximum Availability”, “Pro Rata
Share”, “Required Equity Contribution” and “Termination Event” shall not be
effective without the written agreement of the Borrower, the Deal Agent, VFCC,
JPMorgan Chase Bank, Citigroup and Bank of America”.

 

(j) Clause (iv) of Section 12.17(a) is hereby amended and restated in its
entirety as follows:

 

“(iv) any Conduit Lender shall not need prior consent (x) to at any time assign
all of its right, title and interest in and to this Agreement and its Structured
Note to a Liquidity Bank, Conduit Assignee or an Affiliate of its related Lender
Agent or (y) to at any time assign, or grant a security interest or sell a
participation interest in, any Advance (or portion thereof) to a Liquidity Bank,
Conduit Assignee or an Affiliate of its related Lender Agent.”

 

- 6 -



--------------------------------------------------------------------------------

(k) Section 12.17 is hereby adding the following new clauses (b), (c) and (d)
thereto:

 

“(b) Without limiting the foregoing, each Conduit Lender may, from time to time,
with prior or concurrent notice to the Borrower and Servicer, in one transaction
or a series of transactions, assign all or a portion of any Advance and its
rights and obligations under this Agreement and any other Transaction Documents
to which it is a party to a Conduit Assignee. Upon and to the extent of such
assignment by the Conduit Lender to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the assigned portion of the Advance, (ii) the
related administrator for such Conduit Assignee will act as the Lender Agent for
such Conduit Assignee, with all corresponding rights and powers, express or
implied, granted to a Lender Agent hereunder or under the other Transaction
Documents, (iii) such Conduit Assignee (and any related commercial paper issuer,
if such Conduit Assignee does not itself issue commercial paper) and their
respective liquidity support provider(s) and credit support provider(s) and
other related parties shall have the benefit of all the rights and protections
provided to the Conduit Lender and its Liquidity Banks herein and in the other
Transaction Documents (including any limitation on recourse against such Conduit
Assignee or related parties, any agreement not to file or join in the filing of
a petition to commence an insolvency proceeding against such Conduit Assignee,
and the right to assign to another Conduit Assignee as provided in this
paragraph), (iv) such Conduit Assignee shall assume all (or the assigned or
assumed portion) of the Conduit Lender’s obligations, if any, hereunder or any
other Transaction Document, and the Conduit Lender shall be released from such
obligations, in each case to the extent of such assignment, and the obligations
of the Conduit Lender and such Conduit Assignee shall be several and not joint,
(v) all distributions in respect of the Advances shall be made to the applicable
agent or Lender Agent, as applicable, on behalf of the Conduit Lender and such
Conduit Assignee on a pro rata basis according to their respective interests,
(vi) the definition of the term “CP Rate” with respect to the portion of the
Advance funded with commercial paper issued by the Conduit Lender (or the
related commercial paper issuer, if such Conduit Assignee does not itself issue
commercial paper) from time to time shall be determined in the manner set forth
in the definition of “CP Rate” applicable to the Conduit Lender on the basis of
the interest rate or discount applicable to commercial paper issued by such
Conduit Assignee (rather than the Conduit Lender), (vii) the defined terms and
other terms and provisions of this Agreement and the other Transaction Documents
shall be interpreted in accordance with the foregoing, and (viii) if requested
by the Deal Agent or Lender Agent with respect to the Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Deal Agent or such Lender Agent may reasonably request
to

 

- 7 -



--------------------------------------------------------------------------------

evidence and give effect to the foregoing. No assignment by the Conduit Lender
to a Conduit Assignee of all or any portion of any Advance shall in any way
diminish the related Institutional Lenders’ obligation under Article II to fund
any Advance not funded by the Conduit Lender or such Conduit Assignee.

 

(c) In the event that a Conduit Lender makes an assignment to a Conduit Assignee
in accordance with clause (b) above, the Institutional Lenders for such Conduit
Lender: (i) if requested by the applicable Lender Agent, shall terminate their
participation in the applicable Liquidity Purchase Agreement to the extent of
such assignment, (ii) if requested by the applicable Lender Agent, shall execute
(either directly or through a participation agreement, as determined by the
applicable Lender Agent) the program support agreement related to such Conduit
Assignee, to the extent of such assignment, the terms of which shall be
substantially similar to those of the participation or other agreement entered
into by such Institutional Lender with respect to the applicable program support
agreement (or which shall be otherwise reasonably satisfactory to the applicable
Lender Agent and the applicable Institutional Lenders), (iii) if requested by
such Conduit Lender, shall enter into such agreements as requested by such
Conduit Lender pursuant to which they shall be obligated to provide funding to
the Conduit Assignee on substantially the same terms and conditions as is
provided for in this Agreement in respect of such Conduit Lender (or which
agreements shall be otherwise reasonably satisfactory to such Conduit Lender and
the Institutional Lenders), and (iv) shall take such actions as the Deal Agent
shall reasonably request in connection therewith.

 

(l) Article XII is hereby amended by adding the following new Sections 12.21,
12.22 and 12.23:

 

“Section 12.21 Conduit Lender as Institutional Lender.

 

Notwithstanding anything herein to the contrary, a Conduit Lender may execute
this Agreement as both a Conduit Lender and an Institutional Lender and, in such
event, such Conduit Lender shall have the rights and obligations (without
duplication) of both a Conduit Lender and an Institutional Lender set forth
herein. In no event shall the foregoing prevent a Conduit Lender from exercising
its rights to assign or transfer some or all of its Structured Note, Commitment
or Advances to one or more Liquidity Banks.

 

Section 12.22 Institutional Lenders Without Conduit Lenders.

 

Notwithstanding anything herein to the contrary, an Institutional Lender may
execute this Agreement without having a related Conduit Lender.”

 

- 8 -



--------------------------------------------------------------------------------

Section 12.23 YC SUSI Trust Additional Institutional Lender Provisions.

 

Notwithstanding anything to the contrary contained herein, the provisions of
Annex B shall be solely applicable, and in the event of conflict with any of
provisions of this Agreement or the other Transaction Documents shall be
controlling, with respect to YC SUSI Trust, the YC SUSI Conduit Lender and the
Institutional Lenders related to any of the foregoing.”

 

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement, the “Loan Funding and Servicing Agreement,”
“hereof,” “herein,” or words of similar effect referring to the Agreement shall
be deemed to mean the Agreement as amended hereby. This Amendment shall not
constitute a novation of the Agreement, but shall constitute an amendment and
waiver thereof. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as
expressly set forth herein.

 

SECTION 3. REPRESENTATIONS.

 

Each of the Borrower and Servicer represent and warrant as of the date of this
Amendment as follows:

 

(i) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

 

(ii) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by- laws, or other organizational documents, or (B) any Applicable Law;

 

(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;

 

(iv) this Amendment has been duly executed and delivered by it;

 

(v) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

 

(vi) it is not in default under the Agreement; and

 

- 9 -



--------------------------------------------------------------------------------

(vii) there is no Termination Event, Unmatured Termination Event, or Servicer
Termination Event.

 

SECTION 4. CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon (i) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the Deal Agent
and (ii) delivery of executed signature pages by all parties hereto to the Deal
Agent.

 

SECTION 5. MISCELLANEOUS.

 

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

 

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

 

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

ACS FUNDING TRUST I, as Borrower By:  

/s/ Malon Wilkus

--------------------------------------------------------------------------------

Name:   Malon Wilkus Title:   Beneficiary Trustee

AMERICAN CAPITAL STRATEGIES, LTD.,

as Servicer

By:  

/s/ John Erickson

--------------------------------------------------------------------------------

Name:   John Erickson Title:   Executive Vice President and Chief Financial
Officer

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL CORPORATION, as a Conduit Lender By:   Wachovia Capital
Markets, LLC, as attorney-in-fact By:   /s/ Douglas R. Wilson, Sr.    

--------------------------------------------------------------------------------

Name:   Douglas R. Wilson, Sr. Title:   Vice President WACHOVIA CAPITAL MARKETS,
LLC, as the Deal Agent By:   /s/ Paul A. Burkhart    

--------------------------------------------------------------------------------

Name:   Paul A. Burkhart Title:   Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as an Institutional Lender By:  

/s/ Christine Herrick

--------------------------------------------------------------------------------

Name:   Christine Herrick Title:   Vice President JPMORGAN CHASE BANK, as the
Swingline Lender By:  

/s/ Christine Herrick

--------------------------------------------------------------------------------

Name:   Christine Herrick Title:   Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

2nd Amendment to 2nd Amended and Restated Loan Funding and Servicing Agreement



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS REALTY CORP., as an Institutional Lender By:  

/s/ Christian Anderson

--------------------------------------------------------------------------------

Name:   Christian Anderson Title:   Vice President



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date above first written. WACHOVIA BANK,
NATIONAL ASSOCIATION, as the Hedge Counterparty By:  

/s/ John Miechkowski

--------------------------------------------------------------------------------

Name:   John Miechkowski Title:   Vice President



--------------------------------------------------------------------------------

YC SUSI TRUST ADDITIONAL INSTITUTIONAL LENDER PROVISIONS

 

Section 1.1 Assignment to YC SUSI Institutional Lenders.

 

(a) YC SUSI Assignment Amounts. At any time on or prior to the Commitment
Termination Date, if the YC SUSI Lender Agent on behalf of the YC SUSI Conduit
Lender so elects, the Borrower hereby irrevocably requests and directs that the
YC SUSI Conduit Lender assign, and the YC SUSI Conduit Lender does hereby
assign, effective on the YC SUSI Assignment Date referred to below all or such
portions as may be elected by the YC SUSI Conduit Lender of, its interest in its
Advances outstanding and its Structured Note at such time to the YC SUSI
Institutional Lenders pursuant to this Section 1.1 of this Annex B and the
Borrower hereby agrees to pay the amounts described in Section 1.1(b) of this
Annex B; provided, however, that unless such assignment is an assignment of all
of the YC SUSI Conduit Lender’s interest in its Advances outstanding and the YC
SUSI Structured Note in whole on or after the YC SUSI Conduit Investment
Termination Date, no such assignment shall take place pursuant to this Section
1.1 of this Annex B if a Termination Event described in Section 9.1(b) of the
Agreement or due to a breach of Section 4.1(hh) of the Agreement shall then
exist; and provided, further, that no such assignment shall take place pursuant
to this Section 1.1 of Annex B at a time when an Insolvency Event with respect
to the YC SUSI Conduit Lender exists. No further documentation or action on the
part of the YC SUSI Conduit Lender or the Borrower shall be required to exercise
the rights set forth in the immediately preceding sentence, other than the
giving of the notice by the YC SUSI Lender Agent on behalf of the YC SUSI
Conduit Lender referred to in such sentence and the delivery by the YC SUSI
Lender Agent of a copy of such notice to each YC SUSI Institutional Lender (the
date of the receipt of any such notice being the “YC SUSI Assignment Date”).
Each YC SUSI Institutional Lender hereby agrees, unconditionally and irrevocably
and under all circumstances, without setoff, counterclaim or defense of any
kind, to pay the full amount of its YC SUSI Assignment Amount on such YC SUSI
Assignment Date to the YC SUSI Conduit Lender in immediately available funds to
an account designated by the YC SUSI Lender Agent. Upon payment of its YC SUSI
Assignment Amount, each YC SUSI Institutional Lender shall acquire an interest
in the YC SUSI Structured Note and Advances outstanding of the YC SUSI Conduit
Lender equal to its pro rata share (based on the outstanding portions of the
Advances outstanding funded by it) of the YC SUSI Institutional Lender
Percentage thereof. Upon any assignment in whole by the YC SUSI Conduit Lender
to the YC SUSI Institutional Lenders on or after the YC SUSI Conduit Investment
Termination Date as contemplated hereunder, the YC SUSI Conduit Lender shall
cease to make any additional Advances under this Agreement. At all times prior
to the YC SUSI Conduit Investment Termination Date, nothing herein shall prevent
the YC SUSI Conduit Lender from making subsequent Advances under this Agreement,
in its sole discretion, following any assignment pursuant to this Section 1.1 of
this Annex B or from making more than one assignment pursuant to this Section
1.1 of this Annex B.

 

(b) Borrower’s Obligation to Pay Certain Amounts; Additional YC SUSI Assignment
Amount. The Borrower shall pay to the YC SUSI Lender Agent, for the account of
the YC SUSI Conduit Lender, in connection with any assignment by the YC SUSI
Conduit Lender to the YC

 

A-1



--------------------------------------------------------------------------------

SUSI Institutional Lenders pursuant to this Section 1.1 of this Annex B, on the
Payment date following the effective date of any such assignment, in accordance
with Section 2.9 or Section 2.10 of the Agreement, as applicable, an aggregate
amount equal to all Interest to accrue from the date of such assignment through
the end of the current Accrual Period to the extent attributable to the portion
of the Advances outstanding so assigned to the YC SUSI Institutional Lenders (as
determined immediately prior to giving effect to such assignment and without
duplication of any Interest payable to the YC SUSI Conduit Lender in respect of
such Advances), plus all other Obligations (other than the Advances outstanding
and other than any Interest not described above, without duplication of any
amounts payable to the YC SUSI Conduit Lender in respect of such Obligations).
If the Borrower fails to make payment of such amounts on the Payment Date
following any such assignment by the YC SUSI Conduit Lender to the YC SUSI
Institutional Lenders, such amount shall be paid by the YC SUSI Institutional
Lenders (in accordance with their respective YC SUSI Institutional Lender’s
Special Pro Rata Shares) to the YC SUSI Conduit Lender as additional
consideration for the interests assigned to the YC SUSI Institutional Lenders
and the amount of the Advances outstanding under the YC SUSI Structured Noted
held by the YC SUSI Institutional Lenders shall be increased by an amount equal
to the additional amount so paid by the YC SUSI Institutional Lenders.

 

(c) Administration of Agreement after Assignment from YC SUSI Conduit Lender to
YC SUSI Institutional Lenders following the YC SUSI Conduit Investment
Termination Date. After any assignment in whole by the YC SUSI Conduit Lender to
the YC SUSI Institutional Lenders pursuant to this Section 1.1 of this Annex B
at any time on or after the YC SUSI Conduit Investment Termination Date (and the
payment of all amounts owing to the YC SUSI Conduit Lender in connection
therewith), all rights of the YC SUSI Lender Agent for the YC SUSI Conduit
Lender set forth in this Annex B and the Agreement shall be given to the Lender
Agent on behalf of the YC SUSI Institutional Lenders.

 

(d) Payments to Agent’s Account. After any assignment in whole by the YC SUSI
Conduit Lender to the YC SUSI Institutional Lenders pursuant to this Section 1.1
of this Annex B at any time on or after the YC SUSI Conduit Investment
Termination Date, all payments to be made under this Annex B and the Agreement
by the Borrower or the Servicer to the YC SUSI Conduit Lender shall be made to
the Lender Agent’s account for the YC SUSI Institutional Lenders as such account
shall have been notified to the Borrower and the Servicer.

 

(e) Recovery of Advances. In the event that the aggregate of the YC SUSI
Assignment Amounts paid by the YC SUSI Institutional Lenders pursuant to this
Section 1.1 of this Annex B on any YC SUSI Assignment Date occurring on or after
the YC SUSI Conduit Investment Termination Date is less than the aggregate
Advances outstanding of the YC SUSI Conduit Lender on such YC SUSI Assignment
Date, then to the extent Collections thereafter received by the Lender Agent for
the YC Institutional Lenders hereunder in respect of the Advances outstanding
exceed the aggregate of the unrecovered YC SUSI Assignment Amounts and Advances
outstanding funded by the YC SUSI Institutional Lenders, such excess shall be
remitted by the Lender Agent for the YC SUSI Institutional Lenders to the YC
SUSI Conduit Lender (or to the YC SUSI Lender Agent on its behalf) for the
account of the YC SUSI Conduit Lender.



--------------------------------------------------------------------------------

Section 1.2 Downgrade of YC SUSI Institutional Lenders.

 

(a) Downgrades Generally. If at any time on or prior to the Commitment
Termination Date, the short term debt rating of any YC SUSI Institutional Lender
shall be “A-2” or “P-2” with negative credit implications from S&P or Moody’s,
respectively, such YC SUSI Institutional Lender, upon request of the YC SUSI
Lender Agent, shall, within thirty (30) days of such request and with ten (10)
Business Days’ prior notice to (but not consent of) the Borrower, assign its
rights and obligations hereunder to another financial institution (which
institution’s short term debt shall be rated at least “A-2” or “P-2” from S&P or
Moody’s, respectively, and which shall not be so rated with negative credit
implications and is acceptable to the YC SUSI Conduit Lender and the YC SUSI
Lender Agent). If the short term debt rating of a YC SUSI Institutional Lender
shall be “A-3” or “P-3”, or lower, from S&P or Moody’s, respectively (or such
rating shall have been withdrawn by S&P or Moody’s), such YC SUSI Institutional
Lender, upon request of the YC SUSI Lender Agent, shall, within five (5)
Business Days of such request, assign its rights and obligations hereunder to
another financial institution (which institution’s short term debt shall be
rated at least “A-2” or “P-2”, from S&P or Moody’s, respectively, and which
shall not be so rated with negative credit implications and which is acceptable
to the YC SUSI Conduit Lender and the YC SUSI Lender Agent). In either such
case, if any such YC SUSI Institutional Lender shall not have assigned its
rights and obligations under this Agreement within the applicable time period
described above (in either such case, the “YC SUSI Required Downgrade Assignment
Period”), the YC SUSI Lender Agent shall have the right to require such YC SUSI
Institutional Lender to pay upon one (1) Business Day’s notice at any time after
the YC SUSI Required Downgrade Assignment Period (and each such YC SUSI
Institutional Lender hereby agrees in such event to pay within such time) to the
YC SUSI Lender Agent an amount equal to such YC SUSI Institutional Lender’s
unused Commitment (a “YC SUSI Downgrade Draw”) for deposit by the YC SUSI Lender
Agent into an account, in the name of the YC SUSI Lender Agent (a “YC SUSI
Downgrade Collateral Account”), which shall be in satisfaction of such YC SUSI
Institutional Lender’s obligations to make Advances and to pay its YC SUSI
Assignment Amount upon an assignment from the YC SUSI Conduit Lender in
accordance with Section 1.1 of this Annex B; provided, however, that if, during
the YC SUSI Required Downgrade Assignment Period, such YC SUSI Institutional
Lender delivers a written notice to the YC SUSI Lender Agent of its intent to
deliver a direct pay irrevocable letter of credit pursuant to this proviso in
lieu of the payment required to fund the YC SUSI Downgrade Draw, then such YC
SUSI Institutional Lender will not be required to fund such YC SUSI Downgrade
Draw. If any YC SUSI Institutional Lender gives the YC SUSI Lender Agent such
notice, then such YC SUSI Institutional Lender shall, within one (1) Business
Day after the YC SUSI Required Downgrade Assignment Period, deliver to the YC
SUSI Lender Agent a direct pay irrevocable letter of credit in favor of the YC
SUSI Lender Agent in an amount equal to the unused portion of such YC SUSI
Institutional Lender’s Commitment, which letter of credit shall be issued
through an United States office of a bank or other financial institution (i)
whose short-term debt ratings by S&P and Moody’s are at least equal to the
ratings assigned by such



--------------------------------------------------------------------------------

statistical rating organization to the Commercial Paper Notes issued by the
commercial paper conduit providing funding for Advances by YC SUSI Trust under
the Agreement and (ii) that is acceptable to the YC SUSI Conduit Lender and the
YC SUSI Lender Agent. Such letter of credit shall provide that the YC SUSI
Lender Agent may draw thereon for payment of any Advance or YC SUSI Assignment
Amount payable by such YC SUSI Institutional Lender which is not paid hereunder
when required, shall expire no earlier than the Commitment Termination Date and
shall otherwise be in form and substance acceptable to the YC SUSI Lender Agent
for the YC SUSI Conduit Lender.

 

(b) Application of Funds in YC SUSI Downgrade Collateral Account. If any YC SUSI
Institutional Lender shall be required pursuant to Section 1.2(a) of this Annex
B to fund a YC SUSI Downgrade Draw, then the YC SUSI Lender Agent shall apply
the monies in the YC SUSI Downgrade Collateral Account applicable to such YC
SUSI Institutional Lender’s Special Pro Rata Share of Advances required to be
made by the YC SUSI Institutional Lenders, to any YC SUSI Assignment Amount
payable by such YC SUSI Institutional Lender pursuant to Section 1.1 of this
Annex B and to any purchase price payable by such YC SUSI Institutional Lender
pursuant to Section 1.3(b) of this Annex B at the times, in the manner and
subject to the conditions precedent set forth in this Annex B. The deposit of
monies in such YC SUSI Downgrade Collateral Account by any YC SUSI Institutional
Lender shall not constitute an Advance or the payment of any YC SUSI Assignment
Amount (and such YC SUSI Institutional Lender shall not be entitled to interest
on such monies except as provided below in this Section 1.2(b) of this Annex B,
unless and until (and then only to the extent that) such monies are used to fund
Advances or to pay any YC SUSI Assignment Amount or purchase price pursuant to
Section 1.3(b) of this Annex B pursuant to the first sentence of this Section
1.2(b) of this Annex B. The amount on deposit in such YC SUSI Downgrade
Collateral Account shall be invested by the YC SUSI Lender Agent in YC SUSI
Eligible Investments and such YC SUSI Eligible Investments shall be selected by
the YC SUSI Lender Agent in its sole discretion. The YC SUSI Lender Agent shall
remit to such YC SUSI Institutional Lender, on the last Business Day of each
month, the income actually received thereon. Unless required to be released as
provided below in this subsection, Collections received by the YC SUSI Lender
Agent in respect of such YC SUSI Institutional Lender’s portion of the Advances
shall be deposited in the YC SUSI Downgrade Collateral Account for such YC SUSI
Institutional Lender. Amounts on deposit in such YC SUSI Downgrade Collateral
Account shall be released to such YC SUSI Institutional Lender (or the stated
amount of the letter of credit delivered by such YC SUSI Institutional Lender
pursuant to Section 1.2(a) of this Annex B may be reduced) within one Business
Day after each Payment Date following the Termination Date to the extent that,
after giving effect to the distributions made and received by the Lenders on
such Payment Date, the amount on deposit in such YC SUSI Downgrade Collateral
Account would exceed such YC SUSI Institutional Lender’s Special Pro Rata Share
(determined as of the day prior to the Termination Date) of the sum of all
portion of Advances then funded by the YC SUSI Conduit Lender, plus the Interest
thereon. All amounts remaining in such YC SUSI Downgrade Collateral Account
shall be released to such YC SUSI Institutional Lender no later than the
Business Day immediately following the earliest of (i) the effective date of any
replacement of such YC SUSI Institutional Lender or removal of such YC SUSI
Institutional Lender as a party to this Agreement, (ii) the



--------------------------------------------------------------------------------

date on which such YC SUSI Institutional Lender shall furnish the YC SUSI Lender
Agent with confirmation that such YC SUSI Institutional Lender shall have
short-term debt ratings of at least “A-2” or “P-2” from S&P and Moody’s,
respectively, without negative credit implications, and (iii) the Commitment
Termination Date (or if earlier, the Commitment Termination Date in effect prior
to any renewal pursuant to Section 1.3 of this Annex B to which such YC SUSI
Institutional Lender does not consent but only after giving effect to any
required purchase pursuant to Section 1.3(b) of this Annex B). Nothing in this
Section 1.2 of this Annex B shall affect or diminish in any way any such
downgraded YC SUSI Institutional Lender’s Commitment to the Borrower or the YC
SUSI Conduit Lender or such downgraded YC SUSI Institutional Lender’s other
obligations and liabilities hereunder and under the other Transaction Documents.

 

(c) Program Support Agreement Downgrade Provisions. Notwithstanding the other
provisions of this Section 1.2, a YC SUSI Institutional Lender shall not be
required to make a YC SUSI Downgrade Draw (or provide for the issuance of a
letter of credit in lieu thereof) pursuant to Section 1.2(a) of Annex B at a
time when such YC SUSI Institutional Lender has a downgrade collateral account
(or letter of credit in lieu thereof) established pursuant to the Liquidity
Purchase Agreement relating to the transactions contemplated by this Agreement
to which it is a party in an amount at least equal to its unused Commitment, and
the YC SUSI Lender Agent may apply monies in such downgrade collateral account
in the manner described in Section 1.3(b) of this Annex B as if such downgrade
collateral account were a YC SUSI Downgrade Collateral Account.

 

Section 1.3 Non-Renewing YC SUSI Institutional Lenders.

 

(a) If at any time the Borrower requests that the YC SUSI Institutional Lenders
renew their Commitments hereunder and some but less than all the YC SUSI
Institutional Lenders consent to such renewal within 30 days of the Borrower’s
request, the Borrower may arrange for an assignment to one or more financial
institutions of all the rights and obligations hereunder of each such
non-consenting YC SUSI Institutional Lender in accordance with Section 12.17 of
the Agreement. Any such assignment shall become effective on the then-current
Commitment Termination Date. Each YC SUSI Institutional Lender which does not so
consent to any renewal shall cooperate fully with the Borrower in effectuating
any such assignment.

 

(b) If at any time the Borrower requests that the YC SUSI Institutional Lenders
extend the Commitment Termination Date hereunder and some but less than all the
YC SUSI Institutional Lenders consent to such extension within 30 days after the
Borrower’s request, and if none or less than all the Commitments of the
non-renewing YC SUSI Institutional Lenders are assigned as provided in Section
1.3(a) of this Annex B, then (without limiting the obligations of all the YC
SUSI Institutional Lenders to make Advances and pay any YC SUSI Assignment
Amount prior to the Commitment Termination Date in accordance with the terms
hereof) the YC SUSI Conduit Lender may sell to the non-renewing YC SUSI
Institutional Lenders an interest in its Advances and the YC SUSI Structured
Note hereunder for an aggregate purchase price equal to the lesser of (i) the
maximum aggregate YC SUSI Assignment Amounts which would be



--------------------------------------------------------------------------------

payable if the YC SUSI Conduit Lender assigned its entire interest in the YC
SUSI Structured Note at that time under Section 1.1 of this Annex B, and (ii)
the aggregate available Commitments of the non-renewing YC SUSI Institutional
Lenders, which purchase price shall be paid solely by the non-renewing YC SUSI
Institutional Lenders, pro rata according to their respective Commitments.
Following the payment of such purchase price, (i) the extended Commitment
Termination Date shall be effective with respect to the renewing YC SUSI
Institutional Lenders, (ii) the Facility Amount shall automatically be reduced
by the aggregate of the Commitments of all non-renewing YC SUSI Institutional
Lenders, and (iii) this Agreement and the Commitments of the renewing YC SUSI
Institutional Lenders shall remain in effect in accordance with their terms
notwithstanding the expiration of the Commitments of the non-renewing YC SUSI
Institutional Lenders. Prior to the Termination Date, all amounts which, under
the Agreement are to be applied in reduction of the Advances under the YC SUSI
Structured Note, up to the aggregate Advances sold to the non-renewing YC SUSI
Institutional Lenders as described above in this subsection, shall be
distributed to the non-renewing YC SUSI Institutional Lenders ratably according
to the aggregate investments held by them, in reduction of such investments. On
and after the Termination Date, each non-renewing YC SUSI Institutional Lender
shall be entitled to receive distributions as otherwise provided in the
Agreement, such that all distributions of Collections pursuant to the Agreement
thereafter shall be allocated among the non-renewing YC SUSI Institutional
Lenders and the other YC SUSI Institutional Lenders in accordance with each such
YC SUSI Institutional Lender’s pro rata share (based on its Advances as of the
Termination Date) of the YC SUSI Institutional Lender Percentage of the
Advances. When (after the expiration of the Commitments of the non-renewing YC
SUSI Institutional Lenders) the aggregate of the Advances under the YC SUSI
Structured Note described above in this subsection shall have been reduced to
zero and all accrued Interest allocable thereto and all other Obligations owing
to such YC SUSI Institutional Lenders shall have been paid to such YC SUSI
Institutional Lenders in full, then such Lender shall cease to be parties to
this Agreement for any purpose

 

Section 1.4 YC SUSI Institutional Lender’s Commitment.

 

At no time will the YC SUSI Conduit Lender have any obligation to fund any
Advance. At all times on and after the YC SUSI Conduit Investment Termination
Date, all Advances shall be made by the Lender Agent on behalf of the YC SUSI
Institutional Lenders. At any time when the YC SUSI Conduit Lender has rejected
a request for an Advance, the YC SUSI Lender Agent shall so notify the YC SUSI
Institutional Lenders and the YC SUSI Institutional Lenders shall make such
Advance, on a pro rata basis, in accordance with their respective YC SUSI
Special Pro Rata Shares. Notwithstanding anything contained elsewhere in the
Agreement to the contrary, no YC SUSI Institutional Lender shall be obligated to
provide the Deal Agent or the Borrower with funds in connection with an Advance
in an amount that would result in the portion of the Advances then funded by it
exceeding its Commitment then in effect (minus the unrecovered principal amount
of such Institutional Investor’s investments in the YC SUSI Structured Note
pursuant to the Liquidity Purchase Agreement to which it is a party). The
obligation of each YC SUSI Institutional Lender to remit its YC SUSI Special Pro
Rata Share of any such Advance shall be several from that of each other YC SUSI
Institutional Investor, and the failure of any YC SUSI Institutional Lender to
so make such amount available to the Deal Agent shall not relieve any other YC
SUSI Institutional Lender of its obligation hereunder.



--------------------------------------------------------------------------------

For purposes of the above provisions in this Annex B, the capitalized terms used
herein but not otherwise defined shall have the following meanings:

 

“YC SUSI Assignment Amount”: With respect to a YC SUSI Institutional Lender at
the time of assignment pursuant to Section 1.1 of this Annex B, an amount equal
to the least of (a) such Institutional Lender’s Special Pro Rata Share of the
Advances requested by the YC SUSI Conduit Lender to be assigned at such time;
(b) such YC SUSI Institutional Lender’s unused commitment (minus the unrecovered
principal amount of such YC SUSI Institutional Investor’s investments in the
Structured Note pursuant to the Liquidity Purchase Agreement to which it is a
party); and (c) in the case of an assignment on or after the YC SUSI Conduit
Investment Termination Date, the sum of the YC SUSI Institutional Investor’s
Special Pro Rata Share of the YC SUSI Conduit Lender Percentage of (i) the
Aggregate Outstanding Loan Balance, plus (ii) all Collections received by the
Servicer but not yet remitted by the Servicer to the applicable Lender Agent,
plus (iii) any amounts in respect of Deemed Collections required to be paid by
the Borrower at such time.

 

“YC SUSI Conduit Investment Termination Date”: The date of the delivery by the
YC SUSI Conduit Lender to the Borrower of written notice that the YC SUSI
Conduit Lender elects, in its sole discretion, to commence the amortization of
the Advances outstanding funding by it or otherwise liquidate its interest in
its Structured Note.

 

“YC SUSI Conduit Lender Percentage”: At any time, 100% less the YC SUSI
Institutional Lender Percentage.

 

“YC SUSI Eligible Investments”: Highly rated short-term debt or other highly
rated liquid investments in which the YC SUSI Conduit Lender is permitted to
invest cash pursuant to its commercial paper program documents.

 

“YC SUSI Institutional Lender Percentage” At any time, a fraction, expressed as
a percentage, the numerator of which is the portion of the Advances funded by
the YC SUSI Institutional Lenders and the denominator of which is the Advances
outstanding under the Structured Note of the YC SUSI Conduit Lender at such
time; provided that at all times on and after the first YC SUSI Assignment Date
occurring on or after the YC SUSI Conduit Investment Termination Date, the YC
SUSI Institutional Lender Percentage means 100%.

 

“YC SUSI Institutional Lenders”: Bank of America and any other financial
institution that becomes a party to the Agreement as an Institutional Lender
related to the YC SUSI Trust and YC SUSI Conduit Lender in accordance with
Section 2.1(e) of the Agreement.



--------------------------------------------------------------------------------

“YC SUSI Lender Agent”: Bank of America, in its capacity as Lender Agent for YC
SUSI Trust, and any successor thereto appointed pursuant to the terms of the
Agreement.

 

“YC SUSI Institutional Lender’s Special Pro Rata Share”: For a YC SUSI
Institutional Lender, the Commitment of such YC SUSI Institutional Lender,
divided by the sum of the Commitments of all YC SUSI Institutional Investors
(or, if the Commitments shall have been terminated, its pro rata share of the YC
SUSI Institutional Lender Percentage of the Advances outstanding under the
Structured Note of the YC SUSI Institutional Lenders.

 

“YC SUSI Structured Note”: The Structured Note issued by the Borrower to the YC
SUSI Conduit Lender, as amended or assigned pursuant to the terms of the
Agreement.